Citation Nr: 1826910	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by chest pain.

2.  Entitlement to an increased initial rating in excess of 30 percent for pseudofolliculitis barbae.

3.  Entitlement to an increased initial rating in excess of 10 percent for acne keloidalis nuchae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  With respect to the claim for entitlement to service connection for chest pain, the Board will recharacterize this claim, and consider whether the Veteran is entitled to service connection for a broader claim for a disorder manifested by chest pain.

The issues of entitlement to an increased initial rating for pseudofolliculitis barbae and acne keloidalis nuchae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

There is no competent evidence of record that shows the Veteran has a disorder manifested by chest pains, which had its onset during service, had its onset during an applicable presumptive period following active service, or is otherwise related to active service.



CONCLUSION OF LAW

The criteria for service connection for chest pain have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated May 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been secured.  The Board notes that the Veteran has not been provided with a VA examination for his claimed disorder manifested by chest pain.  However, the Board finds that a VA examination is not warranted in this instance.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board finds that a VA examination is not required to resolve the aforementioned claim because the Veteran has not presented objective medical evidence of a current disorder manifested by chest pain as discussed in further detail below.  Thus, the issue of nexus is rendered moot and is in no further need of resolution.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Chest Pain

The Veteran is seeking service connection for a disorder manifested by chest pain.

The Board notes that the competent and probative evidence of record fails to establish the existence of a disorder manifested by chest pain at any time during the pendency of the claim.

The Veteran's service treatment records are negative for treatment for complaints of chest pain in service.

The Veteran's VA treatment records show that in June 2011 the Veteran received treatment for complaints of chest pain.  Treatment records dated July 2011 indicate the Veteran's chest pain had resolved.  In February 2012, the Veteran was treated again for chest pain; treatment notes indicate that there was no EKG evidence of ischemia.  March 2012 records reflect that the Veteran reported that he did not have any chest pain.  The Veteran's post-service treatment records show that he has not been diagnosed with any cardiac disorder, or any type of disorder manifested by chest pain.

The Board has considered the Veteran's assertions that he suffers from chest pain and that he is competent to report such symptomatology.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Furthermore, the Veteran is not competent to diagnose acute occurrences of chest pain as a disorder manifested by chest pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence does not reflect that the Veteran has or has had any disorder manifested by chest pain during the course of the claim.  In the absence of a current diagnosis, service connection must be denied as a matter of law.  Brammer, 3 Vet. App. at 225.

The Board notes that the Veteran has not been afforded a VA examination for his claimed disorder manifested by chest pain.  As noted above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is no evidence of a currently diagnosed disorder manifested by chest pain, the claim does not meet the requirements for obtaining a VA medical examination.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disorder manifested by chest pain.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a disorder manifested by chest pain is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to properly evaluate the Veteran's claims for increased initial ratings for pseudofolliculitis barbae and acne keloidalis nuchae.

The Veteran stated in his November 2014 VA Form 9 that his condition had increased in severity.  The Veteran's representative has also indicated that the conditions have worsened.  See Appellant's Brief dated May 23, 2017 at 3.  A review of the Veteran's file reveals that the Veteran was last afforded a VA examination in July 2013.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected pseudofolliculitis barbae and acne keloidalis nuchae.

The Board also notes that the most recent VA treatment records associated with the Veteran's claims file are dated May 2012.  On remand, any outstanding VA records should be obtained and associated with the file and the Veteran should be provided an opportunity to submit any recent, relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his pseudofolliculitis barbae and acne keloidalis nuchae.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected pseudofolliculitis barbae and his service-connected acne keloidalis nuchae.  The entire file must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected pseudofolliculitis barbae and his service-connected acne keloidalis nuchae must be reported in detail.

4.  Then, readjudicate the appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


